ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 5th day of May, 2009,
ORDERED, by the Court of Appeals of Maryland, that David Howard Zimmer, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of David Howard Zimmer from the register of attorneys in this Court, and pursuant to Maryland Rule 16-772(d) shall certify to the Trustees of the Client Protection Fund of the-Bar of Maryland and the clerks of all judicial tribunals in this State that the name of David Howard Zimmer has been so stricken.